Citation Nr: 1807427	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issue on appeal as above to better reflect the allegations made by the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his left wrist disability.  In May 2014, the Veteran submitted four pages of 2012 treatment records from the VA Medical Center in Hot Springs, Arkansas.  These records indicate that the Veteran's wrist condition had worsened since his previous VA examination in 2010.  For example, the 2012 records show his motion was more limited than the measurements reported at the 2010 VA examination.  As such, a new examination is warranted.

Furthermore, the 2012 VA treatment records indicate that the Veteran was referred to occupational therapy to help restore as much range of motion as possible in his left wrist, but the occupational therapy treatment records do not appear in the claims file.  These records may be relevant to the Veteran's left wrist increased rating claim and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2009 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his left wrist disability.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




